Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
Status of Claims
-	Applicant’s Amendment filed March 29, 2021 is acknowledged.
-	Claim(s) 1, 22 is/are amended
- 	Claim(s) 16-19, 21 is/are canceled
-	Claim(s) 7-8, 14-15, 20 is/are withdrawn as non-elected
-	Claim(s) 1-15, 21-23 is/are pending in the application.
-	Claim(s) 1-6, 9-13, 22-23 is/are examined on the merits


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has claimed priority based on prior filed U.S. Application Serial No. 11/878,579 (now abandoned) filed on July 25, 2007, U.S. Application Serial No. 15/134,677 (now U.S. Patent No. 10126608) filed on April 21, 2016 and U.S. Application serial No. 16/163,794 filed on October 18, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on August 17, 2020 is acknowledged.
Claims 7-8, 14-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B (notice that the claimed position of the gate line circuit is illustrated in figure 8), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Terminal Disclaimer
The terminal disclaimer filed on December 4, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9291863, U.S. Patent No. 9946125, U.S. Patent No. 10126609, U.S. Patent No. 10126608 and U.S. Application No. 16163794 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23, line 2 “in the first substrate” should be “on [[in]] the first substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 6, 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murade, U.S. Patent No. 6262702 in view of Nakanishi, U.S. Patent Publication No. 2006/0061268, Okuyama et al, U.S. Patent Publication No. 6531815 and Nakayoshi et al, U.S. Patent Publication No. 20030071931.
Consider claim 1, Murade teaches a display device comprising: a first substrate; (see Murade figure 1, substrate, and figure 10, element 1 substrate);

a second substrate (see Murade figure 10, element 2 substrate); and

a liquid crystal layer disposed between the first substrate an the second substrate (see Murade figure 10, element 50 liquid crystal layer),

wherein 

the first substrate comprising: 

a plurality of pixels arranged in a display portion (see Murade figure 1, element 11 pixel electrode, 30 TFT and column 15, lines 31-39 where an image display 

a plurality of signal lines (see Murade figure 1, element 35 data lines);

a driving circuit connected to the signal lines (see Murade figure 1, element 101 data line driving circuit, 35 data lines); 

a plurality of thin film transistors inputting a pixel signal to a corresponding one of the pixels from the corresponding one of the signal lines (see Murade figure 1, element 30 TFT, figure 10, element 30 TFT); 

a common electrode overlapping the entire display portion (see Murade figure 10, element 21 common electrode column 27, line 57-62 where common electrode 21 is formed over the entire surface of the opposite substrate 2.); 

an insulating film disposed on the common electrode (see Murade figure 10, element 12, 22 alignment film); 

a common line (see Murade figure 1, element LCCOM and column 19, lines 45-50 where a signal LCCOM is input as a power supply of a common electrode via an external input terminal 102, and supplied via an wiring LCCOM and also via 

a plurality of gate lines electrically connected to the thin film transistors (see Murade figure 1, element 31 scanning line); and

a gate line control circuit that is connected to the plurality of the gate lines and configured to provide a gate signal to each of the gate lines (see Murade figure 1, element 104 scanning line driving circuit); and

on the first substrate, the common line is connected to the common electrode through a plurality of contact holes (see Murade figure 1, element 106 upper-to-lower conducting elements and column 15, lines 28-52 and column 19, lines 45-50 where upper-to-lower conducting elements 106 are disposed at four comers of the image display area so that the TFT array substrate 1 and the opposite 

Murade is silent regarding wherein the common line crosses the signal lines, in an area outside the display portion along the at least one of four sides of the display portion, and each of the signal lines has a bridge portion that is disposed at an intersection of the common line and each of the signal lines.

In the same field of endeavor, electro-optical display devices, Nakanishi teaches that it is possible to significantly reduce a distance between a pixel element in any position and cathode (common) wiring lines by forming cathode (common) wiring lines so as to surround the display area (see Nakanishi paragraphs 0057, 0109 where it is possible to significantly reduce the distance between the light-emitting element 110 in any position and the cathode wiring lines 13 because the cathode wiring lines 13 is formed above and below, and on the left and right of the display area 2a so as to surround the display area 2a.). 

Further, Okuyama teaches that at an intersection of conductive wiring lines an interlayer insulating film being formed therebetween, such that the conductive wiring lines cross each other without short circuiting (see Okuyama column 10, line 36-column 11, line 16 specifically for example column 10, line 62- column 11, line 4 where at the intersection, the fifth line L5 is thus disposed in the same layer as the gate, while the first wide line portion WD1 is disposed above, with the cross each other without short circuiting. The line L5 is once again formed of the same material as the power source line VL in a layer above the inter-line insulating film 7, 14 where the intersection region terminates.).

One of ordinary skill in the art would have been motivated to have modified Murade with the teachings of Nakanishi and Okuyama to have cathode (common) wiring lines formed to surround the display area above and below, and on the left and right of the display area so as to prevent voltage drop by reducing a distance between a pixel element in any position.  
As can be seen incorporation of the teachings of Nakanishi with Murade would have resulted in adding LCCOM line so as to surround the display area and reduce a distance between a pixel element in any position and cathode (common) wiring lines.  One of ordinary skill in the art would have been motivated to have incorporated a bridge so as ensure that the LCCOM line that is added does not short the data lines 35 (see annotated Murade figure 1 below).


    PNG
    media_image1.png
    869
    799
    media_image1.png
    Greyscale

Further, adding a common line to surround the display area as suggested would result in having signal lines that intersect parts of the common line as recited in the claim.  Therefore, the claimed features would have been obvious to one of ordinary skill in the art. 

To the extent that the claim language encompasses that the common electrode is formed on the same side of the liquid crystal layer as the pixel, signal lines and gate lines so as to form a pair of electrodes for generating a transverse electric field for applying a parallel electric field (transverse electric field) to the liquid each pixel electrode 11 may be constructed with a pair of electrodes for generating a transverse electric field for applying a parallel electric field (transverse electric field) to the liquid crystal layer 50 (in this case, each pair of electrodes for generating a transverse electric field is formed on the TFT array substrate 1 and no electrode for generating a vertical electric field is formed on the opposite substrate 2). When the transverse electric field is employed, it is possible to achieve a wider viewing angle than can be achieved with the vertical electric field. Other various types of liquid crystal materials (liquid crystal layers), operating modes, liquid crystal arrangements, and driving techniques may also be employed in the present embodiment.”)  

In the instance that the common electrode is formed on the same side of the liquid crystal layer as the pixel, signal lines and gate lines so as to form a pair of electrodes for generating a transverse electric field for applying a parallel electric field (transverse electric field) to the liquid crystal layer, Murade does not explicitly illustrate the embodiment. As best understood by Examiner, in order for the recited feature of “a common electrode overlapping the entire display portion; an insulating film disposed on the common electrode; a common line disposed between the first substrate and the insulating film outside the display portion along at least one of four sides of the display portion” to be met, the 

In the same field of endeavor, Nakayoshi teaches an IPS type liquid crystal display having pixel electrodes as a layer above or below the counter electrode. (see Nakayoshi paragraph 0008, 0518-0523 and figure 75 elements CT common electrode, PX pixel electrode, O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers, SUB1 substrate; figure 63 elements CT common electrode, PX pixel electrode, O-PAS|GI|PAS passivation/insulation layers, SUB1 substrate ).  Nakayoshi further teaches that the common electrode is formed with a herringbone shape in order to shield a leaked electric field from the gate and drain line so as to enhance image quality.

One of ordinary skill in the art would have been motivated to have modified Murade with the teachings of Nakayoshi to incorporate a herringbone shaped common electrode above the pixel electrode so as to implement an in-plane-switching type liquid crystal device as suggested by Murade and shield a leaked electric field from the gate and drain line so as to enhance image quality.  

Incorporation of the teachings of Nakayoshi with Murade would have resulted in having a common electrode overlapping the entire display portion (see Nakayoshi figure 75, element CT and paragraphs 0518-0523); an insulating film disposed on the common electrode (see Nakayoshi figure 75, element O-

Consider claim 2, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1.  

Murade/Nakanishi/Okuyama/Nakayoshi is silent regarding wherein the bridge portions of the signal lines are formed in a same layer as the gate lines.  Okuyama teaches that at an intersection of conductive wiring lines an interlayer insulating film being formed therebetween, such that the conductive wiring lines cross each other without short circuiting (see Okuyama column 10, line 36-column 11, line 16 specifically for example column 15, line 62- column 11, line 1).

At the time of the invention, there was a recognized problem or need in the art to avoid short circuiting intersecting conductive wiring lines.  There were a finite 
	1.  forming a bridge by disposing a portion of a data line in another layer so as to avoid short circuit at intersection
	2.  forming a bridge by disposing a portion of a common line in another layer so as to avoid short circuit at intersection
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since either solution provides the result of avoiding short circuiting intersecting conductive wiring lines.  

It would have been an obvious to have bridge portions of the signal lines formed in a same layer as the gate lines, since has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement.. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  

Consider claim 3, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein within the entire display portion, the common electrode does not include any slits overlapping the display portion (see Murade figure 10, element 21 common electrode column 27, 

Consider claim 6, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein the common line is disposed along four sides of the display portion (see Nakanishi paragraphs 0057, 0109 where it is possible to significantly reduce the distance between the light-emitting element 110 in any position and the cathode wiring lines 13 because the cathode wiring lines 13 is formed above and below, and on the left and right of the display area 2a so as to surround the display area 2a.).

Consider claim 9, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein the common line is formed of a same layer as the signal lines (see Murade figure 3, element LCCOM, VID1-VID6 image signal lines).

Consider claim 10, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1.

 Murade/Nakanishi/Okuyama/Nakayoshi is silent regarding wherein the one of the signal lines is partially modified into the same layer as the gate lines to form the bridge portion at the intersection of the common line and the one of the signal lines.

Okuyama teaches that at an intersection of conductive wiring lines an interlayer insulating film being formed therebetween, such that the conductive wiring lines cross each other without short circuiting (see Okuyama column 10, line 36-column 11, line 16 specifically for example column 15, line 62- column 11, line 1).

At the time of the invention, there was a recognized problem or need in the art to avoid short circuiting intersecting conductive wiring lines.  There were a finite number of identifiable and predictable potential solutions to the recognized need or problem which were: 
	1.  forming a bridge by disposing a portion of a data line in another layer so as to avoid short circuit at intersection
	2.  forming a bridge by disposing a portion of a common line in another layer so as to avoid short circuit at intersection
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since either solution provides the result of avoiding short circuiting intersecting conductive wiring lines.  

It would have been an obvious to have one of the signal lines partially modified into the same layer as the gate lines to form a bridge at the intersection of the common line and the one of the signal lines, since has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement.. In re Japikse, 181 F.2d 1019, 86  and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  

Consider claim 11, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein the common line is disposed in an area where the pixels are not formed in plan view (see Murade figure 1, element LCCOM).

Consider claim 12, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein, in plan view, the common line and the contact holes are disposed outside the display portion such that the common line does not overlap the pixel electrodes arranged in the display portion (see Murade figure 1, element LCCOM, element 106 upper-to-lower conducting elements).

Consider claim 13, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein the contact holes are arrayed in an extending direction of the gate lines (see Murade figure 1, element LCCOM, element 106 upper-to-lower conducting elements).



the signal lines extending to an outside of the display portion from the display portion in a direction crossing an extending direction of the gate lines, the signal lines supplying the display signal to corresponding pixels (see Murade figure 1, element 101 data line driving circuit, 35 data lines, 31 scanning lines and column 16, lines 13-26 where sampled image signals VID1 to VID6 are applied to every group in sequence, wherein each group consists of six adjacent data lines 35); and 

the common line that is disposed outside the display portion along the at least one of four sides of the display portion (see annotated Murade figure 1 below).


    PNG
    media_image1.png
    869
    799
    media_image1.png
    Greyscale

As can be seen incorporation of the teachings of Nakanishi with Murade would have resulted in adding LCCOM line so as to surround the display area and reduce a distance between a pixel element in any position and cathode (common) wiring lines.  One of ordinary skill in the art would have been motivated to have incorporated a bridge so as ensure that the LCCOM line that is added does not short the data lines 35.  Further, adding a common line to surround the display area as suggested would result in having signal lines that intersect parts of the common line as recited in the claim.  

	1.  forming a bridge by disposing a portion of a data line in another layer so as to avoid short circuit at intersection
	2.  forming a bridge by disposing a portion of a common line in another layer so as to avoid short circuit at intersection
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since either solution provides the result of avoiding short circuiting intersecting conductive wiring lines.  

Therefore, the claimed features would have been obvious to one of ordinary skill in the art.

Consider claim 23, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein, in the first substrate, the common line is connected to the common electrode through the contact holes disposed in the insulating layer including a first insulating layer and a second insulating layer (see Murade figure 1, element 106 upper-to-lower conducting elements and column 15, lines 28-52 and column 19, lines 45-50 where upper-to-lower conducting elements 106 are disposed at four comers of the image display area so that the TFT array substrate 1 and the opposite .

Claim 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murade, U.S. Patent No. 6262702, Nakanishi, U.S. Patent Publication No. 2006/0061268, Okuyama et al, U.S. Patent Publication No. 6531815 and Nakayoshi et al, U.S. Patent Publication No. 2003/0071931 in view of Ohta et al, U.S. Patent No. 5,978,059.

Consider claim 4, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1.  Murade is silent regarding wherein within at least a portion of the entire display portion, the common electrode includes a plurality of slits overlapping the display portion.

In a related field of endeavor, Ohta teaches liquid crystals which are driven by an electric field which is nearly in parallel with the surface of a substrate between two electrodes that are formed on the same substrate so as to facilitate a very wide viewing angle (see Ohta column 1, lines 25-40).  One of ordinary skill in the art would have been motivated to have modified Murade to have within at least a portion of the entire display portion, the common electrode includes a plurality of slits overlapping the display portion as disclosed by Ohta (see Ohta figure 4, 

Consider claim 5, Murade as modified by Nakanishi, Okuyama, Nakayoshi and Ohta teaches all the limitations of claim 4, wherein the common electrode includes at least one slit overlapping each pixel in the entire display portion (see Ohta figure 4, element PX, CT where pixel electrode is illustrated having a slit and column 13, line 66-column 14, line 67 where pixel electrode teeth are alternately arranged with counter electrode teeth).

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.  Regarding Applicant’s assertion that the structure of claim 1 is not disclosed or suggested in Murade since the substrate 1 does not comprise the common electrode 21 on the substrate 1, Examiner respectfully notes that Applicant has argued as if the claim requires the pixel electrode and the common electrode to be formed on a single side of the liquid crystal layer.  However, the claim invention does require the pixel electrode and the common electrode to be formed on a single side of the liquid crystal layer.   Therefore, as can be seen in figure 10 of Murade, the common electrode is formed on substrate 1 with the liquid crystal layer between the common electrode and substrate 1.
Further as discussed in the interview, Murade expressly discloses that the common electrode is formed on the same side of the liquid crystal layer as the pixel, signal lines and gate lines so as to form a pair of electrodes for generating a transverse electric field for applying a parallel electric field (transverse electric field) to the liquid crystal layer (see Murade column 32, lines 50-76 where “Although in the liquid crystal apparatus 200 of the embodiments, a common electrode 21 is formed on the opposite substrate 2 so that a vertical electric field is applied to the liquid crystal layer 50, each pixel electrode 11 may be constructed with a pair of electrodes for generating a transverse electric field for applying a parallel electric field (transverse electric field) to the liquid crystal layer 50 (in this case, each pair of electrodes for generating a transverse electric field is formed on the TFT array substrate 1 and no electrode for generating a vertical electric field is formed on the opposite substrate 2). When the transverse electric field is employed, it is possible to achieve a wider viewing angle than can be achieved with the vertical electric field. Other various types of liquid crystal materials (liquid crystal layers), operating modes, liquid crystal arrangements, and driving techniques may also be employed in the present embodiment.”)  
In an effort to advance prosecution, Examiner has also rejected the claim language as if the pixel electrode and the common electrode were formed on a single side of the liquid crystal layer in view of the teachings of Nakayoshi.
Regarding Applicant’s assertion that Murade fails to disclose or suggest the bridge structure as proposed in amended Claim 22, Examiner respectfully disagrees.  As discussed in the above rejection, one of ordinary skill in the art would have been motivated to have modified Murade with the teachings of Nakanishi and Okuyama to 
As can be seen incorporation of the teachings of Nakanishi with Murade would have resulted in adding LCCOM line so as to surround the display area and reduce a distance between a pixel element in any position and cathode (common) wiring lines.  One of ordinary skill in the art would have been motivated to have incorporated a bridge so as ensure that the LCCOM line that is added does not short the data lines 35 (see annotated Murade figure 1 above).
Further, adding a common line to surround the display area as suggested would result in having signal lines that intersect parts of the common line as recited in the claim.  Therefore, the claimed features would have been obvious to one of ordinary skill in the art.
In response to applicant's argument that the claimed structure is not expressly disclosed by a single reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the rejection above, adding a common line to surround the display area as suggested would result in having signal lines that intersect parts of the common line as 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang, U.S. Patent Publication No. 2005/0128414 (fringe field switching liquid crystal display), Maeda et al, U.S. Patent Publication No. 2002/0180919 (liquid crystal display device), Komatsu, U.S. Patent Publication No. 20010002146 (in-plane switching mode liquid crystal display), Matsunaga et al, U.S. Patent No. 6388719 (liquid crystal display device), Ting et al, U.S. Patent Publication No. 6411357 (liquid crystal display), Yuh et al, U.S. Patent Publication No. 6577368 (IPS-LCD), Oke et al, U.S. Patent Publication No. 6816221 (liquid crystal display), Iwato et al, U.S. Patent Publication No. 20070279563 (liquid crystal display) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Dorothy Harris/Primary Examiner, Art Unit 2625